Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive for the reasons stated below.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 13, line 5, the use of the language “an effective light flux” is vague, indefinite and/or confusing. It is unclear to the examiner whether the above mentioned language is referring too the effective light flux recited at line 4 of claims 1 and 13 or to some other effective light flux. Moreover, it is unclear to the examiner how many effective light fluxes are present in the invention.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya et al (‘323).
To the extent the claims are definite, Moriya et al discloses a lens barrel comprising a lens (2042A) containing resin (see column 46, line 64 to column 47, line 7); a lens holder (2040A) configured to hold the lens via an adhesive (see column 47, lines 50-60), wherein the lens includes a first area (2043, 2052A) in which an effective light flux does not pass (see column 47, lines 11-28 and column 48, lines 30-35) and a second area (2043, 2051A) in which an effective light does not pass (see column 47, lines 11-49), the adhesive being applied to the second area and the second area being adhered to the lens holder via the adhesive (see column 47, lines 11-64) and containing more oxidized and/or hydrophilic materials of the resin than the first area due to the fact that the second area is larger than the first area (see figures 56A-57B), Note figures 55-58 along with the associated description thereof.
7.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya et al (‘323).
To the extent the claim is definite, Moriya et al discloses a manufacturing method of a lens barrel comprising the steps of: oxidizing and/or hydrophilizing a partial area (2043, 2051A) on a lens (2042A) containing resin (see column 46, line 64 to column 47, line 7); wherein the lens includes a first area (2043, 2052A) in which an effective light flux does not pass (see column 47, lines 11-28 and column 48, lines 30-35) and a second area (2043, 2051A), as the partial area, in which an effective light does not pass (see column 47, lines 11-49), the second area containing more oxidizing materials of the resin than the first area due to the fact that the second area is larger than the first area (see figures 56A-57B); positioning the lens and a lens holder (2040A) configured to holding the lens, relative to each other (see figure 56A-57B); and .
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (‘323).
	To the extent the claims are definite, Moriya et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the oxidizing and/or hydrophilizing step was performed by irradiating the adhesion promoting agent of the second/partial area with UV light.
	The examiner takes Official Notice that it is well known to use and employ UV light to hardened a curable, adhesive resin material in the same field of endeavor for the purpose of speeding up the curing time and/or to oxidize/hydrophilize the adhesive resin material.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the adhesion promoting agent of the second/partial area of Moriya et al to include a UV curable adhesive resin material, as is commonly used and employed in the art, in order to speed up the curing time and/or to hydrophilize/oxidize the adhesive resin material.
	As the limitations of claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to cover selection portion(s) of the lens of which are not . 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RDS
May 08, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872